UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                      No. 17-1761


IN RE: SANDRA ELLIOTT,

                     Petitioner.



                On Petition for Writ of Mandamus. (5:09-cr-00383-BO-1)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sandra Elliott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sandra Elliott petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on her motion seeking to dismiss the criminal information and all

related petitions and pleadings, to withdraw her plea agreement, and for return of

property. She seeks an order from this court directing the district court to act. Our

review of the district court’s docket reveals that the district court has now dismissed the

motion. Accordingly, because the district court has recently ruled on Elliott’s motion, we

deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2